Citation Nr: 0207303	
Decision Date: 07/03/02    Archive Date: 07/10/02

DOCKET NO.  94-43 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the residuals of a 
gunshot wound to the chest.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1972. 

This matter came to the Board of Veterans Appeal (Board) on 
appeal from a March 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  The veteran appeared at a hearing at the RO in 
February 1995.  The Board remanded this case in July 1997 and 
February 1998.   

It appears that the veteran has raised the issue of service 
connection for the residuals of a gunshot wound to the chest 
secondary to his service-connected posttraumatic stress 
disorder (PTSD).  It does not appear that the RO has 
adjudicated this issue.  The United States Court of Appeals 
for Veterans Claims (CAVC) has noted that 38 U.S.C.A. § 7105 
(West 1991) establishes a series of very specific, 
sequential, procedural steps that must be carried out by a 
claimant and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 
391 (Fed. Cir. 1991)) before a claimant may secure "appellate 
review" by the BVA.  Absent a notice of disagreement, 
statement of the case, and substantive appeal, the Board does 
not have jurisdiction over the issue.  Rowell v. Principi, 4 
Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  
This issue is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran was Absent Without Leave (AWOL) from active 
duty from September 28, 1972 to October 5, 1972.

2.   The veteran suffered a self-inflicted gunshot wound to 
the chest on October 2, 1972.

3.  The veteran's self-inflicted gunshot wound was not in the 
line of duty and was due to his own willful misconduct.

4.  The evidence does not establish that the veteran was 
insane at the time of the gunshot incident during his AWOL 
period.


CONCLUSION OF LAW

Service connection for residuals of gunshot wound to the 
chest is denied.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1, 3.301, 3.303, 
3.354 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran was discharged in February 1971 and immediately 
reenlisted.  His character of discharge from his first period 
of service was honorable.  The veteran's second period of 
service was from February 1971 to November 1972.  The 
character of discharge from his second period of service was 
under honorable conditions and he was discharged for 
unsuitability.  

Private hospital records dated from October 2, 1972 to 
October 5, 1972 revealed that the veteran was admitted the 
evening of October 2, 1972 with a gunshot wound to the chest.  
The intake notes indicate that there was alcohol on the 
veteran's breath and he reported that the gunshot was self-
inflicted.  An October 4, 1972 portable chest x-ray revealed 
residual findings of gunshot wound to the left chest with 
thoracotomy catheter in place.  

An October 16, 1972 military psychiatric consultation 
revealed that the veteran reported self inflicted gunshot 
wound to the left chest due to despondency over financial and 
marital problems.  It was noted that there was a long history 
of antisocial behavior with school truancy, suspension, and 
running away from home.  It was noted that ethanol use began 
at age 14.  The veteran was described as impulsive, as shown 
by his poor management of funds.  The diagnosis was 
antisocial personality.

A DA Form 2173, Statement of Medical examination and duty 
status, dated 
October 16, 1972 contains an October 5, 1972 evaluation by a 
physician.  In the medical opinion, it was noted that at the 
time of the incident, the veteran was not under the influence 
of alcohol or drugs, was not mentally sound, and that the 
incident was not in the line of duty.  In the portion 
completed by the unit, the veteran's commander indicated that 
the veteran was Absent without Authority from September 28, 
1972 to October 3, 1972 and that this Absence without 
Authority materially interfered with the performance of 
military duty.  The injury was not considered to be in the 
line of duty.  

In an undated memorandum, a military psychiatrist noted that 
he had previously examined the veteran in October 1972.  It 
was his opinion that the self-inflicted gunshot wound was a 
manipulative gesture to avoid overseas active duty as the 
veteran had many financial responsibilities and was facing 
bankruptcy.  The Navy psychiatrist stated that at the time of 
his self-inflicted gunshot wound, the veteran was of sound 
mind, knew right from wrong, and could adhere to the right 
and assist counsel in his defense. 

A DD Form 261, Report of Line of Duty and Misconduct 
Investigation, dated October 27, 1972 and accepted as final 
in December 1972, found that the self-inflicted gunshot wound 
to the upper left chest was not in the line of duty and due 
to the veteran's own misconduct.  The basis for the findings 
included that at the time of the self-inflicted gunshot wound 
to the upper left chest, the veteran was not present for 
duty, was absent without authority, was mentally sound, and 
that intentional misconduct was the proximate cause.

A November 1972 mental hygiene certificate noted that the 
veteran had a recent history of two suicide attempts related 
to severe marital and financial problems.  The veteran's 
impulsivity and poor judgment were noted.  The diagnosis was 
inadequate personality, marked impairment for military 
service, no line of duty, existed prior to service.  
Administrative separation was recommended.

The veteran's service personnel records indicate that the 
veteran was AWOL from September 28, 1972 to October 1, 1972.  
However, a DA Form 268, dated October 26, 1972, indicated 
that the veteran was found to be AWOL from September 28, 1972 
to October 2, 1972.  Subsequently, a DA Form 2627-1, Record 
of Proceedings under Article 15, UCMJ, dated November 7, 
1972, stated that the veteran was AWOL from September 28, 
1972 to October 5, 1972.  Based on this Article 15 
proceeding, the veteran charged with an extra duty for 7 days 
and loss of forfeiture of $35 per month for one month.  In 
November 1972, it was recommended that the veteran be 
separated from active duty on the basis of unsuitability and 
given a General Under Honorable Conditions Discharge.  The 
veteran was discharged on November 24, 1972. 

VA medical records from 1993 show diagnoses of posttraumatic 
stress disorder (PTSD).  Based on the veteran's Vietnam 
service and these diagnoses, the RO subsequently granted 
service connection for PTSD.  

In several statements and at his hearing, the veteran 
testified that he did not remember the gunshot wound.  He 
reported that he was on military leave getting ready to 
return to Vietnam when he received new orders to Germany.  He 
stated that he became upset and people around him did not 
understand why he wanted to return to Vietnam.  He reported 
that he and his wife had only been married a short time and 
she did not want him to return to Vietnam. 

In an August 1998 letter, Dr. William A. McBride, staff 
psychiatrist at a VA Medical Center (VAMC), opined that after 
discussing the veteran's self-inflicted gunshot wound in 1972 
with the veteran, it was his opinion that the precipitated 
action was due to the veteran's PTSD.  Dr. McBride stated 
that the veteran had volunteered to return to Vietnam, viewed 
the military orders to Germany as blocking any hope of coming 
to terms with his inner turmoil, and was unable to handle the 
stress.

In a September 1998 statement, Robert H. Jordan, Ph.D., 
reported that he had known the veteran since 1993, and that 
the veteran suffered from PTSD.  
Dr. Jordan stated that although cause and effect cannot be 
determined in retrospect, he surmised that the veteran 
attempted suicide by shooting himself in the chest as a 
reaction to his not being permitted to return to Vietnam and 
his ambivalence about continuing to live. 

In a May 2001 VA opinion, Dr. Jordan stated that he could do 
no more than speculate about the veteran's state of mind at 
the time of the self-inflicted gunshot wound in 1972.  He 
stated that the veteran's depression and guilt may have 
reached psychotic proportions and he may have been psychotic 
secondary to alcohol intoxication.  Dr. Jordan stated that 
although he reviewed the information in the claims file, 
neither clinical records nor information from the veteran 
allowed him to reconstruct the veteran's state of mind at the 
time of the 1972 self-inflicted gunshot wound to the chest.  

Analysis

Generally, VA compensation benefits are paid to veterans for 
disability incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (2001).  However, 
direct service connection may be granted only when a 
disability was incurred or aggravated in the line of duty, 
and was not the result of the veteran's own willful 
misconduct.  38 U.S.C.A. § 105 (West 1991); 38 C.F.R. 
§§ 3.301(a), (c).  For the purposes of this inquiry, the 
"line of duty" requirement is not met if at the time the 
injury was suffered or disease contracted the veteran was 
avoiding duty by desertion, or was AWOL which materially 
interfered with the performance of military duty.  38 C.F.R. 
§ 3.1(m)(1) (2001).  A service department finding that injury 
or disease was in the line of duty will be binding on the VA 
unless it is patently inconsistent with the requirements of 
laws administered by the VA. 38 U.S.C.A. § 105; 38 C.F.R. 
§§ 3.1(m), 3.301.

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  An act is willful 
misconduct where it involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences.  Mere technical violation of 
police regulations or ordinances will not per se constitute 
willful misconduct.  38 C.F.R. § 3.1(n).

General Counsel opinion, VAOPGCPREC 18-90, 55 Fed. Reg. 40989 
(1990), has held that insanity may be a defense to a 
veteran's deserter or AWOL status so as to permit finding 
that an injury was incurred in the line of duty.  The 
regulations define an insane person as one who, while not 
mentally defective or constitutionally psychopathic, except 
when a psychosis has been engrafted upon such basic 
condition, exhibits, due to disease, a more or less prolonged 
deviation from his normal method of behavior; or who 
interferes with the peace of society; or who has so departed 
(become antisocial) from the accepted standards of the 
community to which by birth and education he belongs as to 
lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  38 
C.F.R. § 3.354(a) (2001).

The CAVC has held that the statute requires that the insanity 
exist only at the time of the commission of an offense 
leading to a person's discharge and not that insanity must 
cause the misconduct.  That is, there need not be a causal 
connection between the insanity and the misconduct.  Struck 
v. Brown, 9 Vet. App. 145 (1996).

The Board notes that although there is some confusion in the 
veteran's personnel records about the end date of the 
veteran's period of AWOL in October 1972, it is clear from 
the Article 15 proceedings report and the Line of Duty 
investigation report that the veteran was AWOL at the time of 
the self-inflicted gunshot wound on October 2, 1972.  
Moreover, both the initial medical examination and duty 
status report and the final line of duty investigation report 
indicate that the self-inflicted gunshot wound was not in the 
line of duty and was due to the veteran's own willful 
misconduct.  Accordingly, the Board concludes that direct 
service connection is denied because the injury was incurred 
during the period that the veteran was AWOL, was not in the 
line of duty, and was the result of the veteran's own willful 
misconduct.    

The Board notes that insanity may be a defense to a veteran's 
deserter or AWOL status so as to permit finding that an 
injury was incurred in the line of duty.  The private medical 
records at the time of the injury do not make any findings as 
to the veteran's state of mind.  Although the initial 
evaluation on October 5, 1972, indicated that the veteran was 
not of sound mind at the time of the incident, subsequent 
military psychiatric consultations and examinations dated in 
October and November 1972 find that at the time of his self-
inflicted gunshot wound, the veteran was of sound mind, knew 
right from wrong, and could adhere to the right and assist 
counsel in his defense.  In one instance, it was determined 
to be a manipulative gesture.  A VA psychiatrist, reviewing 
the record, more than 20 years after the incident, stated 
that he could do no more than speculate about the veteran's 
state of mind at the time of the self-inflicted gunshot wound 
in 1972 and that a review of the available medical and 
personnel records could not provide information on the 
veteran's state of mind at the time of the incident.  Thus, 
the record does not contain any findings that the veteran was 
insane at the time of the self-inflicted gunshot wound in 
1972.  Accordingly, the claim is denied.

VCAA considerations

The Board notes that there was a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001); see 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  66 Fed. Reg. 45,620, et seq. 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In the present case, the Board concludes that 
the veteran has been informed of the applicable laws and 
regulations, the evidence needed to substantiate his claim, 
VA's notification requirements by a statement of the case, 
supplemental statements of the case, and the Board remands.  

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  The 
record shows that the RO has secured the veteran's service 
medical and personnel records, his VA clinical records and 
private medical records.  Additionally, the RO attempted to 
obtain additional service clinical records, VA medical 
records, and private medical records.  However, the VAMC 
advised it had no other records than those provided, the 
private medical records were previously destroyed, and there 
were no other service clinical records other than those 
previously provided.  Moreover, the veteran appeared at a 
hearing and presented testimony at the RO.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  Accordingly, the Board finds that VA 
has satisfied its duty to notify and to assist, and that 
under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).   



ORDER

Entitlement to service connection for residuals of gunshot 
wounds of the left chest is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

